Order, Supreme Court, New York County (Charles Ramos, J.), entered on October 24, 1989, which granted defendants’ motion for a change of venue from New York County to Westchester County, unanimously reversed, on the law, and the motion denied, with costs.
The motion court abused its discretion in granting the motion for a change of venue. Not only did the motion court fail to cite any basis for its order, no statutory basis is discernible on this record. Defendant General Motors Acceptance Corporation’s principal office is located in New York County (see, General Precision v Ametek, Inc., 24 AD2d 757), and plaintiff’s initial designation of New York County is presumptively proper. Concur—Murphy, P. J., Kupferman, Milonas, Rosenberger and Ellerin, JJ.